1    Jeffrey A. Springer
     Jason C. Astle
2    Springer & Steinberg P.C.
     1600 Broadway, Suite 1200
3    Denver CO 80202
     Phone: 303-861-2800
     Pro Hac Vice
4
     John Lopez
5    Harland Law Firm
     622 H. Street
6    Eureka, CA 95501
     Phone: 707-444-9281
7
     Gary Levin
8    Gary Levin & Associates, PC
     555 Zang Street, Suite 100
9    Lakewood, CO 80228
     Phone: 303-284-7714
10   Pro Hac Vice
     Attorneys for Plaintiffs
11
     MIRANDA DAIRY and
12   GRAND CANYON DAIRY, LLC

13
                          UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
                         EUREKA-MCKINLEYVILLE DIVISION
15

16   MIRANDA DAIRY, a California
     Partnership; and GRAND CANYON           Case Number: 1-18-cv-06357 RMI
17   DAIRY, LLC, a Texas Limited Liability
     Company, and;                           STIPULATION REQUESTING
18                                           CONTINUANCE OF HEARING ON
           Plaintiffs,                       MOTION TO DISMISS
19

20         vs.

21   HARRY SHELTON LIVESTOCK, LLC, a
     Tennessee Limited Liability Company,
22
     and HARRY SHELTON, individually.
23
           Defendants.
24

25

26

27     STIPULATION TO CONTINUE                       Case No: 1-18-cv-06357-RMI
       HEARING ON MOTION TO                                           Page 1 of 5
       DISMISS
1          WHEREAS, on November 14, 2018 Defendants’ Counsel filed Defendants

2    First Motion to Dismiss and identified hearing of aforesaid motion to be held on
3
     January 8, 2019 at 10.00 a.m. at the Eureka courthouse; and
4
           WHEREAS, Lead Counsel with respect to the Motion to dismiss, Jason Astle,
5

6    as well as co-counsel Jeffrey Springer have an evidentiary hearing scheduled for

7    January 8, 2019, in Colorado State court (Arapahoe County District Court case

8    number 2014CV31980), and Jason Astle has an evidentiary hearing in Weld County
9
     Probate Court in Colorado (case number 18PR30754) on January 9, 2019, and Jason
10
     Astle has a 4-day Jury Trial scheduled to commence on January 22, 2019 (Jefferson
11
     County District Court, Colorado case number 18CV30163), Lead Counsel for
12

13   Plaintiffs is not available to appear in person on January 8, 2019, before this court.

14         WHEREAS, opposing counsel has agreed to a stipulated continuance of the
15
     hearing date;
16
           THEREFORE, it is hereby jointly stipulated by all parties that the currently
17
     set date of January 8, 2019, at 10:00 a.m. in the Eureka courthouse, for the hearing
18

19   on Defendants’ First Motion to Dismiss pursuant to F.R.C.P. 12(b)(2), (6) be

20   continued to Tuesday, January 29, 2019 at 10:00 a.m. in the Eureka courthouse.
21         IT IS SO STIPULATED,
22
     Date: December 10, 2018                 SPRINGER & STEINBERG, P.C.
23
                                                     /s/ Jason C. Astle
24                                                  Jason C. Astle

25                                                  Jeffrey A. Springer
                                                    Appearance Pro Hac Vice
26                                                  Attorneys for Plaintiffs
27      STIPULATION TO CONTINUE                              Case No: 1-18-cv-06357-RMI
        HEARING ON MOTION TO                                                  Page 2 of 5
        DISMISS
1
     Date: December 10, 2018                      MAIRE & DEEDON
2
                                                  /s/Wayne H. Maire
3                                                 Wayne H. Maire
                                                  Attorneys for Defendants
4

5

6          PURSUANT TO STIPULATION IT IS HEREBY ORDERED that the

7    currently set date of January 8, 2019, at 10:00 a.m. in the Eureka courthouse for
8
     the hearing on Defendants’ First Motion to Dismiss be continued three weeks to
9          January
     Tuesday, 29, 2019, at 10:00 a.m. in the Eureka courthouse.
10

11

12         IT IS SO ORDERED

13

14
     Dated: December ____,
                      11 2018

15
                                                        _________________________
                                                  HONORABLE ROBERT M.. ILLMAN
16                                                United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27      STIPULATION TO CONTINUE                             Case No: 1-18-cv-06357-RMI
        HEARING ON MOTION TO                                                 Page 3 of 5
        DISMISS
